Allowance
	Claims 1-11 are hereby deemed patentable. 
The specific limitations of “wherein the connector assembly comprises: an elongated member; and a hinge assembly, wherein the elongated member and the hinge assembly are configured for movable attachment to a first display panel and a second display panel; wherein the elongated member further comprises: a first section attached to a side edge of the first display panel; and a second section attached to a side edge of the second display panel, wherein the first section is contiguous with the second section from near a proximal end to near a distal end of the elongated member and wherein the first section and the second section are joined by the hinge assembly; wherein the hinge assembly further comprises a first component positioned near the proximal end of the elongated member; and a second component positioned near the distal end of the elongated member; wherein the first component comprises a first dual-axis component that is fixedly attached to the first display panel and the second display panel; wherein the first component 3is configured to permit the first display panel to rotate about a first axis, and wherein the first component is configured to permit the second display to rotate about a second axis; wherein the first axis is different from but parallel to the second axis; wherein the second component further comprises a second dual-axis component and a swivel member; wherein the second dual-axis component is configured to permit the first display panel to rotate about the first axis and the second display to rotate about the second axis; wherein the swivel member is configured to permit the first display to rotate about a third axis; wherein the first lies along a first plane, and wherein the third axis is perpendicular to the first plane” in Claim 1, and similarly in Claim 11, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Ku et al. (US Publication 2017/0090516) discloses a connector assembly comprising: an elongated member 110; and a hinge assembly 104, wherein the elongated member and the hinge assembly are configured for movable attachment to a first display panel 112 and a second display panel 114 (“virtual keyboard” paragraph 0024).  
Lin et al. (US Patent 7,447,527) discloses system comprising: a first panel 20 comprising a first display area; a second panel 10; and a connector assembly 40 attached to the first and second panels to join the first and second panels, the connector assembly configured to enable the first and second panels to rotate around three-directional axes (A1, B1 and B2).  
Quinn et al. (US Publication 2020/0042045) discloses a first panel 101 and a second panel 102, wherein both panels comprise a display area.
However, Ku, Lin and/or Quinn do not disclose wherein the connector assembly comprises: an elongated member; and a hinge assembly, wherein the elongated member and the hinge assembly are configured for movable attachment to a first display panel and a second display panel; wherein the elongated member further comprises: a first section attached to a side edge of the first display panel; and a second section attached to a side edge of the second display panel, wherein the first section is contiguous with the second section from near a proximal end to near a distal end of the elongated member and wherein the first section and the second section are joined by the hinge assembly; wherein the hinge assembly further comprises a first component positioned near the proximal end of the elongated member; and a second component positioned near the distal end of the elongated member; wherein the first component comprises a first dual-axis component that is fixedly attached to the first display panel and the second display panel; wherein the first component 3is configured to permit the first display panel to rotate about a first axis, and wherein the first component is configured to permit the second display to rotate about a second axis; wherein the first axis is different from but parallel to the second axis; wherein the second component further comprises a second dual-axis component and a swivel member; wherein the second dual-axis component is configured to permit the first display panel to rotate about the first axis and the second display to rotate about the second axis; wherein the swivel member is configured to permit the first display to rotate about a third axis; wherein the first lies along a first plane, and wherein the third axis is perpendicular to the first plane.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841